Citation Nr: 1449414	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  12-16 467A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, Nebraska


THE ISSUE

Entitlement to payment or reimbursement for expenses incurred for non-VA medical services at the Nebraska Medical Center on March 3-4, 2011.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from January 2007 to June 2007.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2011; a statement of the case was issued in April 2012; and a substantive appeal was received in June 2012.   

The Veteran presented testimony at a Board hearing in October 2013.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that the Veteran is currently service-connected for fibrocystic breast disease, which is rated as noncompensable.  On March 3-4, 2011, she incurred non-VA medical services at the Nebraska Medical Center.  She seeks reimbursement of expenses under 38 U.S.C. 1728.  

At the Veteran's October 2013 Board hearing, she contended that the treatment was authorized (or at least that she believed it was authorized) by VA.  The claim was denied because the RO found that although VA authorized a breast biopsy, the VA did not authorize the subsequent treatment, which included a radio guided seed location, and lumpectomy with radio guided seed location.  The Veteran testified that in March 2011, she went to the VA for an annual checkup.  The VA sent her to the Nebraska Medical Center because VA does not conduct mammograms (Transcript, p. 4).  The mammogram raised concerns regarding a possible cancerous mass.  The radiologist told the Veteran that they would need to contact VA about it.  After leaving the Veteran for approximately twenty minutes, the doctor returned and explained the next procedure (a biopsy).  The Veteran testified that because she is small chested, the sample that they obtained was not ample enough.  Consequently, the doctors wanted another sample, but were afraid of rupturing her chest cavity.  They determined that the best option was to remove the mass.  As a result, she underwent the lumpectomy (Transcript, p.5).

There does not appear to be any doubt that the biopsy was authorized by VA.  Rather, the issue is whether the additional procedures were authorized.  The record is unclear on this issue.  The Veteran testified that the procedures were performed by Dr. Silva of the Nebraska Medical Center and that there was communication between VA and the Nebraska Medical Center (Transcript, pgs. 6-7).  Consequently, the Board finds that a remand is warranted so that the RO can obtain and associate with the claims file any evidence, to include VA outpatient phone records and records from Dr. Silva, relating to any prior authorization or attempt to get prior authorization prior to treatment performed at the Nebraska Medical Center on March 3-4, 2011. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any evidence, to include VA outpatient phone records and records of Dr. Silva, relating to any prior authorization or attempt to get prior authorization prior to treatment performed at the Nebraska Medical Center on March 3-4, 2011.   

The Veteran may submit any evidence in her possession demonstrating that she obtained prior authorization.

2.  Thereafter, the VAMC should review the claims file and readjudicate the Veteran's claim for payment or reimbursement of unauthorized medical expenses incurred at Nebraska Medical Center on March 3-4, 2011.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



